t c memo united_states tax_court eloise gaddy joens petitioner v commissioner of internal revenue respondent docket no filed date edward p phillips for petitioner william b mccarthy for respondent memorandum opinion parr judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows additions to tax_year deficiency dollar_figure dollar_figure of the interest due on dollar_figure sec_6653 sec_6653 sec_6661 dollar_figure big_number big_number of the interest due on dollar_figure big_number big_number big_number of the interest big_number due on dollar_figure all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar after concessions the issues for decision are whether petitioner qualifies as an innocent spouse under sec_6013 for and we hold she does not whether petitioner is liable for additions to tax for fraud under sec_6653 for and we hold she is whether petitioner is liable for additions to tax for substantial_understatement for and we hold she is some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time the petition in this case was filed petitioner resided in boynton beach florida general background petitioner married nelson emmens emmens in petitioner and emmens filed joint returns for and reporting adjusted_gross_income of dollar_figure dollar_figure and dollar_figure respectively and total taxes of dollar_figure dollar_figure and dollar_figure respectively at the time of trial petitioner had remarried and was a resident of urbandale iowa petitioner and emmens were divorced in however petitioner had not lived with emmens since date when he was arrested for narcotics violations emmens has been incarcerated since that time and is currently serving a 17-year sentence at the federal penitentiary in jesup georgia legitimate business activities from until date petitioner owned and operated the lake clarke beauty salon the beauty salon through a partnership with her first husband bobby buckner in and the beauty salon reported net_income of dollar_figure dollar_figure and dollar_figure respectively petitioner received a 50-percent distribution of such amounts petitioner managed the beauty salon on her own after separating from her first husband and continued to do so after she married emmens petitioner kept records for the beauty salon and ensured that tax returns for the business were filed during the years in issue emmens was a self-employed locksmith emmens operated the business as a sole_proprietorship in and and incorporated the business as nelson locksmith inc nelson locksmith or the corporation in in nelson locksmith generated a dollar_figure net_loss reflected on the joint_return filed by petitioner and emmens in emmens reported dollar_figure in wages from nelson locksmith petitioner and emmens owned the building in which nelson locksmith operated and the corporation paid them dollar_figure per month rent on the joint_return petitioner and emmens reported rental income from nelson locksmith of dollar_figure emmens sold nelson locksmith in date on their joint_return petitioner and emmens reported a dollar_figure gain attributable to the sale of the business and rental income of dollar_figure petitioner was an authorized signatory on the bank accounts of nelson locksmith additionally petitioner occasionally wrote checks on this account for both business and personal purposes criminal activity during the years in issue emmens was involved in narcotics_trafficking he and various other individuals including john sydoriak sydoriak and vincent kadyszewski kadyszewski smuggled substantial amounts of marijuana and cocaine into the united_states from the bahamas the typical narcotics transaction would proceed as follows three boats would depart from delray beach florida delray beach and travel to bimini bahamas bimini the boats were the parties stipulated that for nelson locksmith paid petitioner and emmens dollar_figure per month and that they reported dollar_figure of rental income on their joint_return we realize that the reported rental income for is less than dollar_figure dollar_figure x the record is silent as to whether petitioner and emmens received dollar_figure each month for months in thus we find that the dollar_figure is a concession by respondent in favor of petitioner equipped with highly sophisticated electronics which were installed and maintained by a social acquaintance of emmens and petitioner the electronics allowed the boats to scan the communication frequencies of the drug enforcement agency dea customs agency customs and local law enforcement agencies additionally the boats could communicate with each other and with other individuals involved in the operation on the mainland petitioner would assist in monitoring these communications from the mainland once the boats arrived in bimini they would wait for a plane to approach they would then contact the plane by radio and put a flag on top of one of the boats so the pilot could distinguish where they were located once this was accomplished the plane would drop the drugs into the water the first boat would then serve as a scout boat and the remaining two boats would serve as pick up boats on a typical drug run the participants would leave delray beach at approximately or a m and not return until evening the participants would usually remain on the boats for approximately to hours for such transactions accordingly the participants would bring food and other supplies along on such trips petitioner would occasionally outfit the boats with these needed supplies for the trips petitioner had an active role in the drug smuggling operation she was present during conversations regarding the drug smuggling on at least one occasion she helped off-load drugs from a boat in delray beach after a transaction furthermore petitioner had access to large amounts of cash and would occasionally pay-out other participants in the operation in addition to conducting the smuggling operation by boat emmens also began to utilize planes for the narcotics transactions in furtherance of this scheme he purchased several planes emmens earned a substantial income from the drug business mostly in cash petitioner used some of this cash to purchase expensive gifts for both herself and emmens including a parcel of real_estate and various items of jewelry in addition petitioner traveled to paris france on the concorde on date emmens landed one of his planes which was carrying a load of cocaine on the private airstrip located behind his and petitioner's home as he was taxiing the plane into the hangar a customs helicopter landed customs agents thereafter arrested emmens for narcotics violations emmens pleaded guilty to narcotics_trafficking and was sentenced to months in prison and fined within hours of his arrest the internal_revenue_service irs obtained a search warrant for his and petitioner's residence upon execution of the warrant special agents for the irs found no financial records pertaining to emmens and petitioner at that time emmens was in federal custody and access to the residence was under petitioner's control petitioner had removed many items from the residence including a file cabinet containing financial records special agents also found a floor safe in the residence that was open and empty thereafter the tax investigation which proceeded separately from the narcotics investigation was expanded to include petitioner and kadyszewski in addition to emmens petitioner and emmens were subsequently indicted for tax_evasion under sec_7201 for and kadyszewski was indicted for conspiracy emmens pleaded guilty to tax_evasion for the terms of the plea agreement included the dismissal of the criminal tax case against petitioner and the dismissal of the remaining criminal tax counts against emmens kadyszewski subsequently went to trial and was convicted for conspiracy to defraud the united_states real_estate prior to her marriage to emmens petitioner owned a residence on flamango lakes drive3 in west palm beach florida the flamango lakes property or the property petitioner and in light of some confusion at trial we note that petitioner owned a residence on flamango lakes drive and not flamingo lakes drive emmens held their wedding at the property and lived there for a period of time when petitioner and emmens decided to move they put the flamango lakes property up for sale the purchase of a new residence however was not contingent on the sale of the flamango lakes property the property was not sold and was subsequently converted into rental property in date petitioner maintained the monthly rental income records pertaining to the flamango lakes property petitioner and emmens moved from the flamango lakes property in to a house in antiquers aerodrome the aerodrome property a development in delray beach in which all the homes have access to a private airstrip the aerodrome property which was purchased for dollar_figure in cash had four bedrooms three baths a pool and a hangar in the backyard the record_owner of the aerodrome property however was palm beach property investments inc palm beach property investments which was incorporated by kadyszewski the corporation was used to conceal the ownership of the aerodrome property although petitioner and emmens lived at this property they did not pay rent to palm beach property investments further petitioner was present at a meeting of the antiquers aerodrome homeowner's board where the titling of the property in a corporate name was discussed petitioner and emmens lived at the aerodrome property for year and then moved to a residence on gardenia street the gardenia residence in delray beach the gardenia residence was a waterfront home in addition to these various houses petitioner bought a vacant lot in antiquers aerodrome in the lot the purchase_price of the lot was approximately dollar_figure the entire purchase_price was financed by kadyszewski automobiles in date petitioner purchased a cadillac eldorado for dollar_figure in date petitioner and emmens purchased a chevrolet cavalier for dollar_figure as a birthday present for petitioner's daughter as part of the dollar_figure down payment for this vehicle petitioner wrote a check for dollar_figure in addition palm beach property investments held title to another cadillac that petitioner and emmens utilized boats and airplanes emmens and kadyszewski owned various boats and airplanes which were used in the narcotics smuggling operation the record owners of these boats and planes however were corporations it is unclear from the record how long petitioner and emmens lived at the gardenia residence at some point however petitioner and emmens moved back to antiquers aerodrome to a different house as emmens was arrested on the private airstrip the parties stipulated that t he address of the aerodrome property was later changed at trial however petitioner referred to different residences in the antiquers aerodrome development the second of which had a safe designed to conceal ownership one such corporation was flo-mar inc flo-mar in date flo-mar through its agent kadyszewski purchased a offshore open fisherman boat for dollar_figure petitioner who was a notary public notarized the transfer of the boat titles among the various corporations in date flo-mar through its agent emmens purchased a cessna airplane for dollar_figure dollar_figure of which was paid in cash emmens was the president of aladen air service inc aladen and petitioner was the secretary treasurer in addition to being a corporate officer of aladen petitioner was an authorized signatory on the corporation's bank account in date aladen purchased a cessna airplane for dollar_figure petitioner was aware of this purchase on occasion petitioner and emmens used these boats and planes for social purposes discussion we begin by noting that as a general_rule the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 the commissioner however bears the burden_of_proof as to the addition_to_tax for fraud sec_7454 rule b respondent used the net_worth_method to calculate petitioner's income for the years in issue indirect methods of computing a taxpayer's income such as the net_worth_method are appropriate where the taxpayer fails to maintain records sufficient to enable the commissioner to determine the taxpayer's correct_tax liability 348_us_121 the use of the net_worth_method was appropriate here as petitioner did not keep adequate financial records and sanitized her residence following emmens' arrest petitioner has not challenged at trial or on brief the accuracy of respondent's determinations in the notice_of_deficiency she claims only that she is not liable for the deficiencies and additions to tax for the years in issue because she is entitled to innocent spouse status and did not participate in or have any knowledge of her then-husband's illegal activities issue innocent spouse status respondent determined that petitioner and emmens had unreported income of dollar_figure in dollar_figure in and dollar_figure in the majority of this income came from narcotics_trafficking petitioner asserts that she is not liable for the resulting deficiencies in and additions to federal_income_tax for the years in issue because she qualifies as an innocent spouse pursuant to sec_6013 spouses who file a joint_return generally are jointly and severally liable for its accuracy and the tax due including any additional taxes interest or penalties determined on audit of the return sec_6013 however sec_6013 provides an exception a spouse commonly referred to as an innocent spouse is relieved of tax_liability if that spouse proves a joint_return was filed for the years in issue the return contained a substantial_understatement defined in sec_6013 as any understatement over dollar_figure of tax attributable to grossly_erroneous_items of the other spouse in signing the return the spouse seeking relief did not know and had no reason to know of the substantial_understatement and it would be inequitable to hold the relief-seeking spouse liable for the deficiency attributable to the understatement sec_6013 93_tc_355 the spouse seeking relief bears the burden of proving that each of the four requirements has been satisfied rule a 872_f2d_1499 11th cir affg tcmemo_1988_63 98_tc_28 57_tc_373 failure to prove any one of the four statutory requirements will prevent innocent spouse relief stevens v commissioner supra 94_tc_126 affd 992_f2d_1132 11th cir the parties have stipulated that joint returns were filed for the years in issue respondent contends however that petitioner does not meet the remaining sec_6013 requirements thus the controversy herein focuses on three issues whether the substantial understatements are attributable to grossly_erroneous_items of petitioner's then-husband emmens whether petitioner did not know and had no reason to know of the substantial understatements when she signed the return in each of the years in issue and whether it would be inequitable to hold petitioner liable for the income_tax deficiencies attributable to such substantial understatements based on the entire record we find that the omissions from income are not grossly_erroneous_items attributable to emmens alone that petitioner knew or had reason to know of the understatements when she signed the returns and that it is not inequitable to hold her liable for tax grossly_erroneous_items petitioner must establish that there was a substantial_understatement of tax attributable to grossly_erroneous_items of her then-husband emmens sec_6013 understatement is defined as the amount of tax required to be shown on the return less the amount of tax_shown_on_the_return reduced by any rebate sec_6661 a substantial_understatement is any understatement that exceeds dollar_figure sec_6013 any item omitted from gross_income is grossly erroneous sec_6013 in addition any claim of a deduction in an amount for which there is no basis in fact or law is grossly erroneous sec_6013 a deduction has no basis in fact when the expense for which the deduction is taken was not made and a deduction has no basis in law if the expense is not deductible under well-established legal principles or if no substantial legal argument can be made to support its deductibility 86_tc_758 respondent determined that petitioner and emmens had unreported income of dollar_figure in dollar_figure in and dollar_figure in the majority of this income came from narcotics_trafficking omissions from gross_income are grossly erroneous sec_6013 the understatement_of_tax for each year attributable to the omitted income is substantial because it exceeds dollar_figure sec_6013 respondent contends that petitioner was an integral part of the narcotics_trafficking operation and that she played a significant role in both the generation and concealment of the unreported income petitioner claims that she never engaged in her then-husband's narcotics_trafficking operation and was completely unaware of his involvement with drug smuggling until the date of his arrest date therefore petitioner contends sec_6013 is satisfied because the omitted income came solely from her then-husband's narcotics_trafficking petitioner's testimony that she was completely unaware of her then-husband's narcotics_trafficking is implausible respondent's witness sydoriak testified as to petitioner's function in the drug smuggling operation at trial sydoriak indicated that petitioner helped outfit the boats with food supplies for the drug runs once the boats were underway petitioner also assisted in monitoring radio transmissions furthermore sydoriak testified regarding specific instances where petitioner was directly handling large sums of cash and drugs although sydoriak was not an irreproachable witness we find that his testimony was credible sydoriak had extremely detailed knowledge of the operation in general and had no incentive to testify other than truthfully moreover based on petitioner's testimony we find it highly unlikely that she had no involvement in the operation and was completely unaware of the narcotics_trafficking until petitioner testified that she flew to paris on the concorde in petitioner claimed that she did not pay for her ticket but flew there with a girlfriend who had bought a ticket on a buy one-get one free arrangement petitioner testified that she thought her girlfriend was just being nice while in paris petitioner opened a bank account the account at trial petitioner testified that she did not want to open the account but her friend insisted petitioner claims that her girlfriend even gave her the dollar_figure with which to open the account petitioner claims the reason she opened the account was so she could be a lady of the '80s coincidentally petitioner testified that deposits could also be made to the account from the bahamas the very location from which emmens her then- husband was smuggling narcotics furthermore the husband of petitioner's girlfriend was also involved in the drug business with emmens thus we reject petitioner's argument that the substantial_understatement was attributable solely to emmens' grossly_erroneous_items we find that petitioner assisted emmens in drug smuggling and enjoyed the benefits of the illegally generated and unreported income petitioner did not satisfy this second requirement and is not entitled to innocent spouse relief knowledge of understatements on the returns assuming however arguendo that petitioner satisfied the grossly erroneous requirement she still is not entitled to innocent spouse status to be entitled to relief as an innocent spouse petitioner must show that in signing the joint returns for the years in issue she did not know and had no reason to know of the substantial understatements of tax sec_6013 in 872_f2d_1499 the court_of_appeals for the eleventh circuit in refusing to grant innocent spouse relief approved our application of its reason to know standard the court_of_appeals stated that the reason to know standard is based on whether a reasonably prudent taxpayer under the circumstances of the spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted id pincite see also 509_f2d_162 5th cir the test establishes a duty_of inquiry on the part of the alleged innocent spouse stevens v commissioner supra as pointed out in 57_tc_680 a spouse cannot close her eyes to facts that might give her reason to know of unreported income furthermore the alleged innocent spouse's role as homemaker and complete deference to the husband's judgment concerning the couple's finances standing alone are insufficient to establish that a spouse had no reason to know stevens v commissioner supra pincite in deciding whether petitioner had reason to know of the substantial understatements when she signed the returns we take into account her level of education her involvement in the family's business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family's past levels of income standard of living and spending pattern and the culpable spouse's evasiveness and deceit concerning the couple's finances 18_f3d_1521 11th cir revg tcmemo_1991_463 stevens v commissioner supra the foregoing factors are considered because ordinarily they predict what a prudent person would realize regardless of the other spouse's evasiveness or deceit 59_f3d_374 2d cir affg tcmemo_1993_390 petitioner did not have a college education she never had any formal courses in bookkeeping or accounting she was however the owner of her own business lake clarke beauty salon petitioner began at the beauty salon as a junior operator and eventually purchased the business with her first husband as owner of the beauty salon petitioner kept records and ensured that tax returns for the business were filed petitioner managed the beauty salon on her own after separating from her first husband and continued to do so after she married emmens in addition petitioner also kept records for rental property which she owned therefore in considering her level of education we find that petitioner had a practical education in business petitioner was also intimately involved in the family's financial affairs she had access to the family bank accounts she made deposits to and wrote checks on those accounts furthermore petitioner was a signatory and wrote checks on emmens' locksmith business account moreover there were several expenditures that appear lavish or unusual when compared to the family's past levels of income standard of living and spending pattern the family moved to a new house purchased new cars and acquired various planes and boats which were used in the drug smuggling operation the aerodrome property was paid for in cash and some of the other assets were paid in full petitioner knew the aerodrome property was held in a corporate name petitioner testified that she believed the aerodrome property belonged to kadyszewski and that he was simply being nice by letting the family live there rent- free petitioner also testified that she believed the other assets including the plane emmens was using just belonged to vince referring to kadyszewski we are not convinced additionally petitioner's claim that emmens made all of the household financial decisions does not aid in awarding her innocent spouse status as we noted a spouse's complete deference to the husband's judgment concerning the family finances standing alone is insufficient to establish that a spouse had no reason to know stevens v commissioner supra pincite furthermore petitioner's assertion that emmens was evasive and deceitful regarding the family finances and his illegal income does not support her contention that she had no reason to know about the understatements of tax instead of exculpating petitioner the evasiveness should have caused her to question her then-husband's activities and investigate the tax returns further see id pincite petitioner testified that emmens was always sticking papers in front of her to sign kept extremely unusual work hours and was very secretive about his business petitioner further testified that he was a dominant person however she was not prevented from examining the returns or any other documents a reasonably prudent person in petitioner's position would have been prompted to inquire further into the joint tax_liability during the years in issue petitioner lived a lifestyle that far exceeded the income reported on her and emmens' joint tax returns their legitimate locksmith and beauty salon activities were only marginally profitable accordingly we find that petitioner knew or should have known of the substantial understatements of tax not equitable to hold petitioner liable to be entitled to relief as an innocent spouse petitioner must show that it would be inequitable to hold her liable for the deficiencies in tax for the years at issue sec_6013 again assuming arguendo that petitioner had satisfied the knowledge requirement she still is not entitled to innocent spouse status because she failed to prove that it would be inequitable to hold her liable in deciding whether it is inequitable to hold a spouse liable for a deficiency we consider whether the purported innocent spouse significantly benefited either directly or indirectly from the unreported income 992_f2d_1256 2d cir affg tcmemo_1992_228 93_tc_434 86_tc_228 affd 826_f2d_470 6th cir sec_1 b income_tax regs normal support is not considered a significant benefit 72_tc_1164 sec_1 b income_tax regs we consider the lifestyle to which the taxpayer is accustomed when considering what constitutes normal support sanders v united_states f 2d pincite belk v commissioner supra it is also relevant to consider whether the spouse claiming relief has been deserted divorced or separated sec_1 b income_tax regs we note that petitioner is now divorced from emmens and has since remarried we further recognize however that petitioner was not divorced from emmens until after he had entered into a plea agreement for violation of sec_7201 the provisions of this plea agreement included the dismissal of all criminal counts of tax_liability against petitioner in addition we examine the probable future hardships that would be imposed on the spouse seeking relief if such relief were denied sanders v united_states supra petitioner contends that she did not enjoy any economic benefit beyond normal support from the understatement in support of her contention petitioner claims that emmens never spent any money on her and that emmens' girlfriends benefitted from his unreported income this contention overlooks the fact that petitioner moved to a new house drove a new cadillac occasionally utilized the planes and boats from the drug smuggling operation for personal and social use and generally lived a lifestyle that exceeded normal support considering all the facts and circumstances involved herein we conclude that it would not be inequitable to hold petitioner liable for the determined understatement accordingly we hold that petitioner is not an innocent spouse under sec_6013 issue addition_to_tax for fraud respondent determined that petitioner is liable for the addition_to_tax for fraud under sec_6653 for the years at issue petitioner asserts that she is not liable for the addition_to_tax for fraud because she lacked fraudulent intent and had no knowledge of emmens' illegal activities if any part of an underpayment is due to fraud a taxpayer is liable for an addition_to_tax equal to percent of the underpayment sec_6653 in addition there is added to the tax percent of the interest due on the portion of the underpayment attributable to fraud sec_6653 in the case of joint returns assessing the addition_to_tax for fraud against both taxpayers requires participation of both the husband and wife in the fraud sec_6653 the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b 94_tc_654 first the commissioner must prove that there is an underpayment parks v commissioner supra the commissioner may not rely on the taxpayer's failure to carry the burden of proving the underlying deficiency id pincite second the commissioner must show that the taxpayer intended to evade taxes by conduct intended to conceal mislead or otherwise prevent tax collection 398_f2d_1002 3d cir parks v commissioner supra pincite 80_tc_1111 underpayment the commissioner may prove that the taxpayer underpaid tax by proving that the taxpayer had a likely source of the unreported income 348_us_121 parks v commissioner supra 70_tc_1057 or where the taxpayer alleges a nontaxable source by disproving the alleged nontaxable source 355_us_595 389_f2d_236 7th cir affg tcmemo_1966_234 parks v commissioner supra petitioner does not allege that she had nontaxable sources of income moreover we find that petitioner's involvement in illegal narcotics_trafficking activities was a likely source of the unreported income petitioner and emmens underpaid the tax due on their joint returns for each year at issue in which respondent applied the net_worth_method fraudulent intent respondent must prove by clear_and_convincing evidence that petitioner had fraudulent intent parks v commissioner supra pincite fraud is defined as actual intentional wrongdoing 118_f2d_308 5th cir revg 40_bta_424 or intentionally committing an act for the specific purpose of evading a tax believed to be owing 394_f2d_366 5th cir affg tcmemo_1966_81 the commissioner may prove fraud by circumstantial evidence because direct evidence of the taxpayer's intent is rarely available 79_tc_995 affd 748_f2d_331 6th cir the courts have developed a number of objective indicators or badges_of_fraud such as a pattern of substantial understatements of income inadequate books_and_records implausible or inconsistent explanations of behavior engaging in illegal activities failure to cooperate with tax authorities concealing assets and dealing in excessive amounts of cash 796_f2d_303 9th cir affg tcmemo_1984_601 451_f2d_197 3d cir affg tcmemo_1970_37 we consider all of the facts and circumstances of each case to decide if fraudulent intent is present 98_tc_511 91_tc_874 upon examination of the entire record we conclude that petitioner's underpayment of federal income taxes for and is attributable to fraud a pattern of consistent underreporting of income for several years especially when accompanied by other circumstances showing intent to conceal such as illegal narcotics_trafficking is strong evidence of fraud holland v united_states supra 799_f2d_166 5th cir affg tcmemo_1985_148 estate of mazzoni v commissioner supra 250_f2d_242 5th cir affg on this issue tcmemo_1956_178 petitioner had unreported income of dollar_figure in dollar_figure in and dollar_figure in a taxpayer's failure to keep adequate_records is a badge of fraud bradford v commissioner supra 595_f2d_1189 9th cir affg tcmemo_1976_15 petitioner did not keep adequate_records implausible or inconsistent explanations of behavior by a taxpayer can show that he or she had fraudulent intent bradford v commissioner supra pincite 75_tc_1 petitioner's testimony was not credible petitioner's claim that she was uninvolved and completely unaware of the drug trafficking operation is implausible engaging in illegal activities is evidence that the taxpayer intends to evade tax bradford v commissioner supra pincite see patton v commissioner supra income from illegal activities is a badge of fraud petitioner engaged in illegal drug activities during the years in issue a taxpayer's failure to cooperate with the commissioner's examining agents is a badge of fraud bradford v commissioner supra petitioner did not cooperate with respondent's examining agents instead she removed several things from her home including a file cabinet containing financial records before irs agents could execute a search warrant if a taxpayer conceals assets it is evidence of fraud bradford v commissioner supra petitioner's home automobile and various assets used in the drug trafficking operation were held by corporations in order to conceal ownership extensive dealing in large amounts of cash also constitutes evidence of fraud estate of mazzoni v commissioner supra various assets used in the drug trafficking operation were paid for in full and petitioner's dollar_figure home was paid for in cash on occasion petitioner would also pay-out other members of the smuggling operation in cash after scrutinizing the above-mentioned factors in combination with the testimony of sydoriak we conclude that the record contains clear_and_convincing evidence of petitioner's intent to conceal mislead or otherwise prevent the collection_of_taxes on the unreported income for the years in issue we hold that the understatements of tax attributable to the unreported income were due to fraud accordingly we sustain respondent's determination that petitioner is liable for additions to tax for fraud issue addition_to_tax for substantial_understatement respondent determined that petitioner is liable for additions to tax for substantial_understatement under sec_6661 for the years in issue petitioner asserts that she is entitled to innocent spouse status and therefore not liable for the addition_to_tax for substantial_understatement we have found that petitioner is not entitled to innocent spouse status a taxpayer is liable for an addition_to_tax for substantial_understatement equal to percent of the understatement 90_tc_498 an understatement is the excess of the corrected tax over the amount of tax reflected on the return as filed sec_6661 an understatement is substantial if it exceeds the greater of dollar_figure or percent of the corrected tax sec_6661 there was an understatement each year for the years in issue the understatements were substantial because they exceeded the greater of dollar_figure or percent of the corrected tax accordingly the additions to tax under sec_6661 are sustained for the foregoing reasons decision will be entered under rule this addition_to_tax does not apply to returns due after date
